                Case 18-12012-LSS       Doc 303     Filed 11/02/18     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                               ) Chapter 11
                                                     )
OPEN ROAD FILMS, LLC, a Delaware                     )
limited liability company, et al.,                   ) Case No. 18-12012 (LSS)
                                                     ) (Jointly Administered)
                 Debtors.                            )    Re: Docket No. 278
                                                     )

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Michael T. Delaney, Esq., to represent All I See Partners 2015 L.P. in these cases.

Dated: November 2, 2018                      /s/ Matthew G. Summers
Wilmington, Delaware                         Matthew G. Summers (No. 5533)
                                             BALLARD SPAHR LLP
                                             919 N. Market Street, 11th Floor
                                             Wilmington, Delaware 19801-3034
                                             Telephone: (302) 252-4465
                                             E-mail: summersm@ballardspahr.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the Bar of the State of California
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs
in the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further
certify that the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

                                             /s/ Michael T. Delaney
                                             Michael T. Delaney, Esquire
                                             ROBINS KAPLAN LLP
                                             2049 Century Park East, Suite 3400
                                             Los Angeles, California 90067
                                             Telephone: (310) 552-0130
                                             Facsimile: (310) 229-5800
                                             E-mail: mdelaney@robinskaplan.com

                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.


         Dated: November 2nd, 2018                   LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
DMEAST #35861506 v1
